DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al (US 2018/0120503 A1).  Bennett teaches an optical fiber (Figs. 2A-B) comprising:
a core (10) portion made of glass (P0067);
a cladding portion (20-60) that is located on an outer periphery of the core portion (10) and that is made of glass having a lower refractive index than a refractive index of the core portion (P0067);
a coating portion (70) that covers an outer periphery of the cladding portion (20-60), wherein
an average value of a relative refractive-index difference of a center core of the core portion is 0.1 to 0.5% (0.31-0.33%, Table 1),
a fiber diameter including the coating portion is equal to or smaller than 220 µm (less than 225 µm, P0093),
an effective cutoff wavelength is longer than 1260 nm and smaller than 1530 nm (P0080),
a mode field diameter of light at 1550 nm is equal to or larger than 9 µm (P0084),
wherein the coating portion includes a two-layer coating including a primary coating layer and a secondary coating layer, and a thickness of the primary and secondary coating layers are equal to or larger than 10 µm (P0093; diameter of r5 is 125 µm (Table 1) and diameter of the coating is 175-242 µm – resulting in larger than 10 µm coatings);
wherein a diameter of a glass diameter including the core portion and the cladding portion (10-60) is equal to or larger than 80 µm and equal to or smaller than 180 µm (R5 = 62.5 µm, Table 1);
wherein the optical fiber has a refractive index profile that can be defined as a step-type refractive index profile (the transitions between 20, 30 and 40 are “steps”), a W-type (the core is the middle of the “w” and the trenches form the bottoms of the “w” and the outer cladding forms the edges of the “w”) or a trench-type (layer 30 is a trench);
wherein dispersion of light at 1550 nm is equal to or smaller than 23 ps/nm/km (Table 1);
wherein a dispersion slope of light at 1550 nm is equal to or smaller than 0.07 ps/nm2/km (Table 1); and
wherein a mode field diameter of light at 1550 nm is equal to or smaller than 15 µm (Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett.   Bennett teaches the optical fiber previously discussed.
Concerning claim 2, Bennett does not teach what the transmission loss is at 1550nm.  Transmission loss is a function of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Concerning claim 3, Bennett does not each what the leakage loss is at 1625 nm.  Leakage loss is a function of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Concerning claims 7-9, Bennett does not teach what the micro bending loss is at 1550 nm as compared to standard and/or a hypothetical fiber and measured by different methods.  Micro bending loss is a function of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Concerning claim 15, Bennett does not teach what the bending loss is at 1625nm.  Bending loss is a function of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach optical fibers with the same index profile shape and/or properties claimed:  US 2004/0264896, US 6901196, US 7164830, US 2011/0058780, US 2012/0051703, US 2012/0134637, US 8532454, US 2014/0029906, US 8737793, US 2014/0294355, US 9057817, US 9383511, US 9594210, US 2017/0131468, US 9964697, US 2018/0329137, US 2019/0113678, US 2019/0278020, US 2019/0331850, US 2019/0384000, US 2020/0333528, US 11314017.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874